Citation Nr: 1734723	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  15-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent prior to January 6, 2015 and in excess of 50 percent thereafter for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals from January 2015 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board apologizes for further delay, the appeal must be remanded to afford Veteran a hearing. 

In the Veteran's February 2015 VA Form 9 substantive appeal regarding his claim of entitlement to an increased disability rating for PTSD, the Board notes that no hearing was requested.  However, in a May 2015 appellate brief in support of the Veteran's claim, his representative noted that the Veteran miscommunicated, and that a videoconference hearing before the Board was indeed requested. 

While an appeal checklist completed in May 2015, prior to the claim's certification to the Board, does acknowledge the Veteran's hearing request and notes that a Travel Board hearing was docketed, the record shows that the Veteran has not yet been afforded a Board hearing of any kind nor did he withdraw his request.  Thus, the Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2016).

In addition, because the Veteran's TDIU claim is inextricably intertwined with the claim for an increased disability rating for PTSD, appellate consideration of entitlement to a TDIU is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to have the Veteran scheduled for a Board hearing in accordance with his request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




